PER CURIAM.
After a jury found appellant guilty of attempted burglary of a dwelling, he filed a motion requesting the court to adjudge *616him guilty of a lesser offense, trespass of an occupied structure. See Fla.R.Crim.P. 3.620. The trial court denied the motion.
In the light most favorable to the state, the evidence in this case supports only a conviction of trespass of an occupied structure. We affirm the conviction as modified and remand the case to the trial court for resentencing on the misdemeanor. See K.H. v. State, 620 So.2d 1114 (Fla. 5th DCA 1993).
DELL, KLEIN and GROSS, JJ., concur.